Case 1:19-cr-00059-LO Document 168-11 Filed 11/23/20 Page 1 of 1 PagelD# 1372

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Ajcksndria Division
UNITED STATES OF AMERICA

Case No. 1:19cr59
v.

DANIEL EVERETTE HALE

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, Phillip J. Holland, attest under penalties of perjury (or criminal punishment for false statement or false
attestation) that I am employed by the National Security Agency, and that my official title is Chief of
Information Security Management. I am a custodian of records for such business entity. | state that each of
the records attached hereto (numbered 20008 and 200 13-20016) are the original record or a true duplicate of the
original record in the custody of the National Security Agency, and that | am the custodian of the attached
records consisting of five (5) pages.

] further state that:

A. All records attached to this certificate were made at or near the time of the occurrence
- of the matters set forth, by, or from information transmitted by, a person with
knowledge of those matters;

B, Such records were kept in the course of a regularly conducted business activity of the
National Security Agency; and

C. Such records were made by the National Security Agency as a regular practice.

I further state that this certification is intended to satisfy Rule 902(1 1) of the Federal Rules of Evidence,

 

12113 [9X0 fil Hole—

Date Signature

GOVERNMENT
EXHIBIT

FOR

 
